Citation Nr: 0517104	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  03-10 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Entitlement to special monthly compensation due to need of 
regular aid and attendance or housebound status.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty for over twenty years and 
retired from the military in September 1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Appeal to the Board was perfected concerning 
the denial of special monthly compensation on the basis of 
the need for regular aid and attendance or being housebound.      
 
On other matters, in his June 2004 statement, the veteran 
appears to have raised an issue of entitlement to additional 
compensation under 38 C.F.R. § 3.351(a)(2) based upon his 
spouse's need of regular aid and attendance of another 
individual.  In addition, as indicated elsewhere in the 
record, additional consideration is warranted concerning the 
evaluation of his service-connected right eye disability 
(including whether the veteran is entitled to special monthly 
compensation at the rate provided by 38 U.S.C.A. § 1114(l) on 
the basis of blindness of both eyes), based upon 
consideration of application of 38 U.S.C.A. § 1160(a)(1) and 
38 C.F.R. § 3.383, concerning loss of use of paired 
organs/extremities (bilateral loss of visual acuity), and of 
38 C.F.R. §§ 3.322(a) and 4.22, concerning rating of 
disabilities aggravated by active service when the disability 
is total (100 percent).  These matters require action by the 
agency of original jurisdiction in the first instance; as 
such, they are REFERRED to the RO for appropriate action.        


FINDINGS OF FACT

1.  Service connection is in effect for gastrectomy 
residuals, rated 40 percent; bilateral shoulder bursitis, 
rated 20 percent for each shoulder; left meniscectomy, rated 
20 percent; right eye defective vision, no light perception 
with secondary glaucoma, rated 10 percent; idiopathic 
anosmia, rated 10 percent; and left index finger scar and 
hemorrhoids, rated noncompensable; these disability 
evaluations, and a total rating on the basis of 
unemployability due to service-connected disabilities, have 
been in effect from January 1996.  
 
2.  The veteran has no light perception in the right eye and 
counting fingers at one foot in the left eye.

3.  The veteran's service-connected disabilities so disable 
the veteran that he requires regular care and assistance with 
all of his activities of daily living and to protect himself 
from the hazards or dangers incident to his daily 
environment.  


CONCLUSION OF LAW

The criteria for special monthly compensation based on need 
of regular aid and attendance have been met.  38 U.S.C.A. §§ 
1114(l), 1160(a)(1) (West 2002); 38 C.F.R. §§ 3.350, 3.351, 
3.352, 3.383(a)(1), 4.79 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that, on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), was enacted.  VCAA imposed on VA certain notice and 
assistance duties.  Final regulations implementing VCAA were 
published on August 29, 2001, and they apply to most claims 
for benefits received on or after November 9, 2000, or not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004).  In light of a favorable 
resolution of the issue on appeal, it is evident that 
adequate evidentiary development has taken place to permit 
such a decision.  As such, no further discussion as to VA 
compliance with VCAA notice and assistance duties is 
warranted.   
 
The veteran asserts that he is entitled to compensation based 
on need of regular aid and attendance of another person, 
and/or by reason of being housebound, due to blindness.  See 
July 2001 informal claim.  As explained below, the Board 
finds that the evidence of record sufficiently supports a 
finding that the veteran requires the regular aid and 
attendance of another individual.  As such, entitlement to 
special monthly compensation on this basis has been shown.  

The most recent rating decision of January 2004 shows that 
service connection is in effect for the following 
disabilities:  gastrectomy residuals, rated 40 percent; 
bilateral shoulder bursitis, rated 20 percent for each 
shoulder; left meniscectomy, rated 20 percent; right eye 
defective vision, no light perception with secondary 
glaucoma, rated 10 percent; idiopathic anosmia, rated 10 
percent; and left index finger scar and hemorrhoids, rated 
noncompensable.  These disability evaluations, and a total 
rating on the basis of unemployability due to service-
connected disabilities, have been in effect from January 
1996.  

There have been changes in the evaluation of the veteran's 
eye disability.  As the veteran's claim for special monthly 
compensation is based in large part on his visual impairment, 
this merits further discussion.

A rating decision in October 1971 granted service connection 
on the basis of aggravation and assigned a 10 percent 
disability evaluation for "post trauma to right eye with 
secondary glaucoma."  A rating decision in May 1973 
continued a 10 percent rating, under Diagnostic Code 6013-
6070, for "defective vision, right eye, light perception 
only, with secondary glaucoma" and granted special monthly 
compensation on account of loss of use of one eye, having 
only light perception, effective from September 1971.  A 
Board decision in March 1989 noted that the 10 percent rating 
represented the degree of defective vision over and above 
that existing at the time of the veteran's entrance into 
active service.  The Board notes that the veteran's corrected 
visual acuity in his right eye at his enlistment examination 
in August 1942 was 20/400.  

The 10 percent evaluation for the right eye remained in 
effect until a December 2001 rating decision, which assigned 
a 70 percent evaluation, effective from January 2001, using 
Diagnostic Code 6013-6064, on the basis of "defective 
vision, right eye, no light perception, with corrected visual 
acuity of 20/150 left with secondary glaucoma."  A rating 
decision in July 2002 proposed to reduce the disability 
evaluation to 10 percent on the basis that the veteran's left 
eye defective vision was not service-connected.  A February 
2003 rating decision reduced the evaluation to 10 percent, 
effective from September 2002, and explained that this 
evaluation was based on the subtraction of the 30 percent 
disability of the right eye, due to defective vision, at 
entry into service from the 30 percent rating for current 
defective vision of the right eye, but with the assignment of 
the minimum 10 percent rating for glaucoma.  Later, a January 
2004 rating decision denied service connection for left eye 
disability.

Where, as here, the veteran, as the result of service-
connected disability, is blind in one eye, with only light 
perception, an increased rate of compensation in the form of 
"special monthly compensation" may be awarded.  38 U.S.C.A. 
§ 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2004).  Based 
upon the right eye disability, the veteran has been awarded 
special monthly compensation under 38 C.F.R. § 3.350(a), as 
of September 16, 1971.  See December 2001 rating decision.      

At this juncture, the Board acknowledges that service-
connection is currently in effect only for right eye 
defective vision.  However, under 38 U.S.C.A. § 1160(a)(1) 
and 38 C.F.R. § 3.383(a)(1), for a veteran who is blind in 
one eye as a result of service-connected disability and is 
blind in the other eye as a result of nonservice-connected 
disability not the result of his own willful misconduct, the 
combination of disability resulting therefrom should be 
deemed to have resulted from a service-connected disability.  
This is the case here.  Nothing in the record indicates that 
willful misconduct is the cause of the veteran's nonservice-
connected left eye vision problems.  And, with service-
connected right eye vision loss so significant that the 
veteran can count fingers from a distance of only 6 inches 
away (see January 2002 VA ophthalmology record) and left eye 
vision loss permitting the counting of fingers from a 
distance of only one foot away (see Dr. Young's June 2002 
report), there is ample evidence that the veteran's vision 
loss is significantly debilitating.  See 38 C.F.R. § 4.79, 
which indicates that "loss of use" or "blindness" could be 
measured by the inability to count fingers from a distance of 
three feet - a significantly farther distance than that 
documented in the veteran's situation, for either eye - and 
that visual acuity measured at 5/200 is not the only means to 
determine whether there is actual "loss of use" of an eye 
or "blindness."  It also is noted that the veteran has been 
described as "legally blind" bilaterally.  See Dr. Young's 
June 2002 report.  Factors affecting vision loss include 
macular degeneration, glaucoma, ametropia, corneal 
opacification, posterior subcapsular cataract, posterior 
blepharitis, and background diabetic retinopathy.  See 
October 2001 VA compensation and pension (C&P) eye 
examination report.  

The Board also acknowledges that, when service connection was 
granted for the right eye disability, 30 percent was 
subtracted on the basis of the veteran's visual acuity at 
entry into service, pursuant to 38 C.F.R. §§ 3.322(a) and 
4.22.  These regulations provide, however, that it is 
necessary to deduct from the present evaluation the degree, 
if ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating schedule 
except that if the disability is total (100 percent) no 
deduction will be made.  As noted above, the veteran meets 
the criteria for loss of use or blindness, as defined at 
38 C.F.R. § 4.79, in each eye.  This would meet the schedular 
rating criteria for a 100 percent rating.  See 38 C.F.R. 
§ 4.84a concerning impairment of central visual acuity.  The 
Board also notes that special monthly compensation at the 
rate provided at 38 U.S.C.A. § 1114(l) may be paid on the 
basis of blindness in both eyes; nonetheless, as the issue 
presented to the Board is whether the veteran is entitled to 
this rate of special monthly compensation of the basis of 
need for aid and attendance, and as the Board finds that the 
claim may be granted on this basis, the Board will address 
only this basis for payment under 38 U.S.C.A. § 1114(l).

Under 38 C.F.R. § 3.352(a), need of aid and attendance could 
be established with evidence of a veteran's inability to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; whether he requires frequent adjustment of 
any special prosthetic or orthopedic appliances with the aid 
of another; inability to feed himself; inability to attend to 
the wants of nature; or incapacity, physical or mental, that 
requires assistance on a regular basis to protect himself 
from hazards or dangers incident to his daily environment.  
It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found before "need for 
aid and attendance" is shown.  Turco v. Brown, 9 Vet. App. 
222, 224 (1996) (a veteran need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to "aid and attendance" compensation, but it is 
logical to infer a threshold requirement that "at least one 
of the enumerated factors be present").  

Also, the particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that his condition is such as would require 
him to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  See 38 
C.F.R. § 3.352(a).

There is ample private and VA medical evidence of significant 
bilateral vision impairment.  The Board recognizes the 
importance of eyesight to the ability to conduct normal, 
routine activities essential for daily living (e.g., 
purchasing food and medication; driving or walking outside 
the home to perform these activities; preparing meals; simply 
being able to adequately navigate one's physical surroundings 
so as to avoid physical injuries) and the potential for 
significant danger to the veteran's person if the veteran has 
to fend for himself - being "legally blind" - in conducting 
these activities.  In addition, the veteran also has 
significant service-connected disability of the upper 
extremities (both shoulders) and the lower extremities (left 
knee), and requires the use of a cane.  Where the veteran 
requires assistance on a regular, but not necessarily 
constant, basis to protect himself from hazards or dangers 
incident to his daily environment, he may be deemed to be in 
need of regular aid and attendance of another individual.  
Indeed, the C&P examiner indicated in his October 2001 report 
that the veteran "requires some help with all of his 
activities of daily living" and, while he is not bedridden, 
he is "unable to leave the primacies of his home without 
assistance" due to his service-connected disabilities as a 
whole.  Also pertinent to this analysis is evidence that the 
veteran apparently lives only with his spouse, who also has 
significant vision loss due to macular degeneration; it is 
noted that the veteran had arrived at the October 2001 C&P 
"aid and attendance" examination with the assistance of his 
stepdaughter.  

Based upon these considerations, and resolving every 
reasonable doubt in the veteran's favor, the Board finds that 
there is a "factual need for aid and attendance" consistent 
with 38 C.F.R. § 3.352(a) criteria.  The claim for special 
monthly compensation is granted on this basis.  As special 
monthly compensation at the housebound rate, 38 U.S.C.A. 
§ 1114(s), is a lesser benefit, the Board need not address 
entitlement under 38 U.S.C.A. § 1114(s).




ORDER

Special monthly compensation based upon the need of regular 
aid and attendance of another person is granted, subject to 
the laws and regulations on the payment of monetary benefits.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


